Title: To John Adams from Thomas Digges, 26 May 1780
From: Digges, Thomas,Church, William Singleton
To: Adams, John


     
      Dr. sir
      
       26 May 1780
      
     
     I expected when I gave you the last West Inda. accounts the 9th. Instant that my next would be some thing about America but we have yet not a tittle from that quarter which bears the face of authenticity. The Inclosd Gazette account from Rodney is all we have new, and even Englishmen who think rightly are by no means pleasd with the account altho the writer has stiled it a defeat of the French fleet.
     I am longing for a line to know if you approve my plan of sending forward the news Papers and Pamphlets. If you can make any agreement with the post office (as I before advisd) I think it would be better, because you may get the papers more expedetiously; if not, the present mode may be persued, for there is no great trouble in it, and every 8 or 9 days a neutral vessel is sailing for Ostend. Tomorrow will be forwarded the third parcell I have sent—it will contain news papers only, as there are no new political publications worth sending. I shall be made happy by a line when any good news arrives from Chs. Town—the bad flies quick enough. Almost every body here thinks Clinton will not succeed and many pray most cordially this may be the case.
     The Wt. Inda. fleet is yet in Torbay and most likely will now stay for the N York, Quebec, and Inda. fleet. I am most respectfuly Yrs
     
      W. S. C
     
     